DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
Group I, claim(s) 1-7 and 42, drawn to a compound.
Group II, claim(s) 8, 10, 11, 13-17, 19-21, drawn to an epoxy thermoset.
Group III, claim(s) 40 and 41, drawn to an epoxy derivative.
Applicant's election with traverse of Group I, claims 1-7, and species of formula
    PNG
    media_image1.png
    118
    181
    media_image1.png
    Greyscale
 was confirmed in the reply filed on 02/03/2022 and acknowledged.  The traversal is on the ground(s) that there is no undue burden because the Groups I-II all share the feature of the compound selected in Group I.  This is not found persuasive because 1) “undue burden” is not a factor under a unity of invention analysis (See MPEP 1800) and 2) although all Groups I-III share the compound having Formula (I) the Inventions do not have unity because the shared technical feature is not a special technical feature that makes a contribution over the prior art because, as cited below in this action, the shared feature is taught by the references below.

Claims 1-7 and 42 are examined as elected species and invention. 
Claims 8, 11, 13-17, 19-21, 40, and 41 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention and species.

The restriction requirement is still deemed proper and is therefore made FINAL.

Response to Amendment
The previous rejection of Claims 1-7 provisionally on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 7 of copending Application No. 16/637,568. (hereinafter App. No. 16/637,568) is/are withdrawn in light of the application being abandoned.
The previous rejection of Claim(s) 1-3, and 7, under 35 U.S.C. 102(a)(1) as being anticipated by Skouta et al., “New method for the synthesis of Difuranic Diamines and Teterafuranic Tetra-Amines,” Synthetic Communications, 24(18), pp. 2571-2576 (1994) (hereinafter Skouta) is/are withdrawn in light of the Applicant’s amendments.
The previous rejection of Claim(s) 1 and 7, under 35 U.S.C. 102(a)(1) as being anticipated by US 4,496,751 A to Still et al. (hereinafter Still) is/are withdrawn in light of the Applicant’s amendments.
The previous rejection of Claim(s) 1-3, and 7, under 35 U.S.C. 102(a)(1) as being anticipated by WO 2015/124792 A1 in which US 2017/0009005 A1 to Urban et al. is used as the US equivalent. (hereinafter Urban) is/are withdrawn in light of the Applicant’s amendments.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10 of copending Application No. 16/637,551 (hereinafter App. No. 16/637,551). 
Although the claims at issue are not identical, they are not patentably distinct from each other because, as cited below and incorporated herein, the claims teach each and every component and read upon the claims in an anticipatory fashion.
Regarding claims 1-7, App. No. 16/637,551 teaches in claim 10, a furfurylamine compound of Formula (IV) 
    PNG
    media_image2.png
    54
    217
    media_image2.png
    Greyscale
, wherein R and R1 are hydrogen, optionally substituted alkyl group having 1-20 carbon atom, an optionally substituted akene group having 2-20 carbon atoms, and wherein only one of R and R1 can be hydrogen (See claim 10) and the formula 
    PNG
    media_image3.png
    154
    295
    media_image3.png
    Greyscale
, wherein R7 and 9 are hydrogen, and R8 is an optionally substituted alkylene group having 1-20 carbon atom. (Claim 10).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Objections
Claims 1, 2, and 4, are objected to because of the following informalities:  
Claim 1, line 66, recites “optionally substituted alkene group….” However, the Applicant has stated that this is in error for “alkenyl” group.”
Claim 2, line 23, recites “optionally substituted alkene group….” However, the Applicant has stated that this is in error for “alkenyl” group.”
Claim 4, line 4, recites “amd”. This appears to be a typographical error for “and”.
Appropriate correction is required.                                                                                                                                                                              
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-7, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 93/02072 A1 to Lesimple et al. (hereinafter Lemsimple’72).
Regarding claims 1, 5, and 6, Lesimple’72 teaches 
    PNG
    media_image4.png
    144
    325
    media_image4.png
    Greyscale
, which can be neutralized from the tetrafuranic tetraamine with the formula 
    PNG
    media_image5.png
    138
    278
    media_image5.png
    Greyscale
(page --3). Specifically, Lesimple’21 teaches the formula 
    PNG
    media_image6.png
    150
    356
    media_image6.png
    Greyscale
, (page 6, Example 6), and the tetrafuranic tetraamine version of the above formula meets the claimed Formula (II) cited in claims 1-7, wherein R7 and 9 are hydrogen and R8 is a substituted phenylene group.

Regarding claims 2-4, and 7, R and R1 are substituents for the optional formula (I) the R7 and R9 groups of formula (II) are optionally hydrogen or alkyl groups. Thus, because Lesimple’72 teaches formula (II), claims 2-4 are met because formula (I) is an optional compound and claim 7 is met because alkyl groups are optional for formula (II).

Allowable Subject Matter
Claim 42 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  As cited above, the closest prior art references are Urban and Lesimple’72. Neither Urban nor Lesimple’72 teaches the compounds listed in claim 42.

Response to Arguments
Applicant's arguments filed 02/03/2022 have been fully considered but they are not persuasive in part. 
On page 18, in response to applicant’s request to defer a response, such as, a terminal disclaimer (TD) to the pending ODP rejection, it is noted that the filing of a TD cannot be held in abeyance since that filing “is necessary for further consideration of the rejection of the claims” as set forth in MPEP 804 (I) (B) (1) quoted below: “As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated.”
Applicant’s arguments with respect to claim(s) 1-7 and 42, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395. The examiner can normally be reached Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HA S NGUYEN/Examiner, Art Unit 1766   


/RANDY P GULAKOWSKI/Supervisory Patent Examiner, Art Unit 1766